Title: Oct. 13.
From: Adams, John
To: 


       Sent 3 Copies of the Treaty of Commerce and as many of the Convention concerning Recaptures, by Mr. Storer to Amsterdam to go by three different Vessells.
       Finished packing my Papers for my Journey to Paris. Mr. Storer is to prepare every Thing for Us to set off, from the Arms of Amsterdam, on Fryday Morning. Mr. Thaxter and I are to be there on Thursday night.
       Walked the Tour of the Wood twice.
       Met the Court twice.
       The Names of the Lords the Deputies of the Committee of foreign Affairs who signed with me, the Treaty of Commerce and the Convention concerning Recaptures, on the 8 of this Month are 
       
     
      George Van Randwick
      of Guelderland
     
     
      Van den Santheuvel
      of Holland
     
     
      P. Van Bleiswyck
      of Holland
     
     
     
      W. C. H. Van Lynden
      of Zeeland
     
     
      D. S. i.e. J. Van Heeckeren 
      of Utrecht
     
     
      Joan Van Kuffeler
      of Friesland
     
     
      H. Tjassens
      of Groningen.
     
    
   Vischer and Gyselaer have been pumping D. to get out of him my Secret. But luckily it was not in him. They insinuated to him that Fitzherbert had received Instructions to exchange full Powers with the American Ministers. That these were about to speak in a high Tone, “tenir une haute Langage.” That there would be no Congress at Vienna nor Brussells, but the Peace would be made at Paris. This they learn I suppose from the Dispatches of their Ministers Berkenrode and Brantzen.
      